Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art allocating storage, observing actual storage used, and adjusting reservation based on actual storage used.  The prior art does not suggest the combinations of the claimed method, associated apparatus and medium, for allocating replication journal space among multiple applications in a computer backup system, comprising: collecting data usage statistics of the applications; analyzing the collected data using machine learning processes to determine certain usage trends with respect to data flush operations of the applications; predicting a required Do stream usage of each application based on the analyzed data; obtaining a capacity of a journal storage space used for new incoming write operations to a storage device in the system; and dynamically allocating journal space for respective Do streams of the applications by assigning unused journal space from one application to another application that has predicted usage requirements exceeding a defined threshold in order to prevent at least one application from moving to fast-forward replication mode and thereby losing its Undo journal information.  The prior art’s method of reallocating storage is functionally different than what is currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.